     Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 1 of 19




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OFIONX
UNITED STATES OF AMERICA,
                                                           Civil No.4:20‑cv¨ 00223
                Plainti氏

                V.                                         VERIFIED COWIIPLAINT FOR
                                                           FORFEITURE IArRE″
APPROXI卜 盤 TELY$49,510.00
1N U.S.CURRENCY,
                Defendant.


         Plaintiff, United States of America hereby files and serves this VnnIn'Inn

Coupr.a;NT IN REM and alleges as follows:

                             I.       NATURE OF THE ACTION

         1.     This is an action to forfeit and condemn specific property to the use and

benefit of the United States of America ("Plaintiff') due to its involvement in

violations of   2l   U.S.C. S 846 (attempt and conspiracy) and $ 841(a)(1)(prohibited

acts).

         2.     The United States believes the Defendant property is subject to

forfeiture pursuant to     2l     U.S.C.   S   88l(aXG), as money or a thing of value furnished

or intended to be furnished by a person in exchange for a controlled substance, in

violation of subchapter      I - Control and Enforcement, of Chapter 13 - Drug Abuse
Prevention and Control, and Title 21              -   Food and Drugs, of the United States Code,

and proceeds traceable to such an exchange, and money used or intended to be used

to facilitate any violation of said subchapter.
     Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 2 of 19




                                  il.     DEFENDANT           lNftEM
       3.       The Defendant property is generally described as approximately
$49,510.00 in U.S. Currency seized on       April      18, 2018, in Worth County, Iowa.

       4.       The Defendant property is in the custody of the City of Des Moines Police

Department.

         III.      JURISDICTION. VENUE. AND PROCEDURAL AUTHORITY

       5.       This Court has jurisdiction over an action commenced by the United

States as Plaintiff, pursuant to 28 U.S.C. S 1345.

       6.       This Court has original jurisdiction over this action for the recovery or

enforcement of a fine, penalty, or forfeiture incurred under an Act of Congress,

pursuant to28 U.S.C.      S 1355(a).

       7.       This Court also has jurisdiction over this action because acts or

omissions giving rise to this civil forfeiture occurred in the Southern District of Iowa,

therefore,   this action may be brought in this District, pursuant to 28                  U.S.C.

s 1355@)(1)(4.).

      8.        Venue is proper in this District because this is a civil proceeding for the

recovery of a pecuniary fine, penalty, or forfeiture, and is being prosecuted in the

District where the action accrues and where the Defendant property is found, as

authorized by 28 U.S.C.     S 1395(a)   and ft).

       9.       Venue   is also generally     proper      in this District under 28 U.S.C.
S 1391G)(2) because     it is where "a substantial part      of the events or omissions giving

rise to the claim occurred, or a substantial part ofthe property that is the subject of
                                                   ９
    Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 3 of 19




the action is situated."

         10.      The general rules for civil forfeiture proceedings are set forth            in   18

u.s.c.   s e83.

                                           IV.   FACTS

         11.      The "Controlled Substances Act" was enacted by Congress as Title             II of
the "Comprehensive Drug Abuse Prevention and Control Act of 7970," Pub.L. No.

91-513, 84 Stat. 1236 (1970) (codified      at2t     U.S.C.   SS   801-904).

         12.      The term "controlled substance" is defined in 21 U.S.C. $ 802(6) to mean

a drug or other substance, or immediate precursor, included in any of the five
schedules of such substances set forth in subchapter               I   of Title 21.

         13.      Schedule   I   substances have a high potential for abuse, and have no

currently accepted medical use in treatment in the United States, and there is a lack

of accepted safety for use of these drugs under medical supervision. 21                      U.S.C.

s 812@)(1XA)       - (c).
         14.      Marijuana, or Cannabis, is a psychoactive drug from the Cannabis

plant. The main psychoactive component of cannabis is tetrahydrocannabinol (THC),

which is one of the 483 known compounds in the plant, including at least 65 other

cannabinoids. Cannabis can be used by smoking, vaporizing, within food, or as an

extract. Cannabis has mental and physical effects. It causes a "high", or stoned
feeling and other effects, including a general change                    in thought and perception,
difficulty concentrating, impaired short-term memory, altered sense of time,
impaired body movement, relaxation, and an increase in appetite, Marijuana is a


                                                 3
    Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 4 of 19




Schedule   I controlled substance.

       15.    Schedule   II   substances have a highpotential for abuse, but the drugs or

substances have a currently accepted medical use in treatment in the United States

or a currently accepted medical use with severe restrictions. Abuse of Schedule         II
controlled substances may lead to severe psychological or physical dependence           2l
u.s.c. s 812@x2)(A) - (c).
      16.     Cocaine is a powerfuliy addictive stimulant drug made from the leaves

of the coca plant native to South America. Cocaine acts by inhibiting the reuptake of

serotonin, norepinephrine, and dopamine, which causes greater concentrations of

these three neurotransmitters in the brain. Cocaine is addictive due to its effect on

the reward pathway in the brain.          It is commonly   snorted, inhaled as smoke, or

dissolved and injected into a     vein. After a short period of use, there is a high risk
that dependence will occur. The mental effects of cocaine may include loss of contact

with reaiity, an intense feeling of happiness, or agitation. The physical symptoms

may include a fast heart rate, sweating, and large pupils. Cocaine use increases the

risk of stroke, myocardial infarction, lung problems in those who smoke it, blood
infections, and sudden cardiac death. The use of high doses can result in very high

blood pressure or body temperature. Effects begin       within   seconds to minutes of use

and last between five and ninety minutes. Cocaine has a small number of accepted

medical uses, such as numbing and decreasing bleeding during nasal surgery.

Cocaine is a Schedule    II controlled   substance.




                                               4
    Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 5 of 19




       17.   Under the Controlled Substances Act,          it is unlawful to distribute,
dispense, or possess with intent to distribute a controlled substance unless authorized

by iaw to do so. 21 U.S.C.   S   8a1(aXl).

       18.   Under the Controlled Substances Act,         it is unlawful to conspire with
others to violate its prohibitions. 21 U.S.C.    S 846.

       19.   The Defendant property is money furnished, or intended to be furnished,

in exchange for a controlled substance, proceeds traceable to such an exchange, and,/or

money used or intended to be used to facilitate a violation of Subchapter      I, Part   D,

Title 21, United States Code, namely, the conspiracies charged in United States          u.


Lampe, Vang, Sruyder, Karnowski, Lampe, et a1., No. 4:19-CR-00018 (S.D. Iowa).

      20.    None of the persons involved in the conspiracy to distribute controlled

substances involved   in this matter were authorized by federal law to possess           or

distribute controlled substances.

      21.    On January 24,2019, Robert William Lampe         III, Tan Fong Vang, Mason

Leroy Snyder, Alyssa Jean Karnowski, Robert Joseph Lampe, Jr., Charley Vang, and

Sindy Xiong were indicted by a federal grand jury in the U.S. District Court for the

Southern District   of Iowa for their involvement in a conspiracy to distribute
marijuana, that existed at least from approximately April 2018 to approximately

November 2018.

      22.    On January 24, 2079, Robert William Lampe            III, and Mason Leroy
Snyder ("Snyder") were indicted by a federal grand jury in the U.S. District Court for

the Southern District of Iowa for their involvement in a conspiracy to distribute


                                             5
     Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 6 of 19




cocaine, which existed   at least from approximately April 2018 to approximately
November 2018.

       23.    On February 21, 2019, the pending indictment was superseded and

Austin Eugene Brommel was added to the marijuana conspiracy charge.

       24.    On February 21, 2019, the pending indictment was superseded and

Austin Eugene Brommel was added to the cocaine conspiracy charge.

       25.    On March 12,20L9, Snyder entered into a plea agreement to plead guilty

to the marijuana conspiracy charge, and to possessing marijuana with the intent to

distribute. As part of his Plea Agreement, Snyder agreed he conspired with Lampe

and Tan Fong Vang, among others, to distribute marijuana illegally in the Southern

District of Iowa.

       26.   As part of his Plea Agreement, Snyder   truthfully admitted that, as part

of the conspiracy, he would travel to Minneapolis, Minnesota, among other places, to

acquire multi-pound quantities of marijuana from Tan Fong Vang, which Snyder then

brought back to the Des Moines, Iowa area to sell.

      27.    On March 14, 2079, Snyder pled guilty to conspiracy to distribute 100

kilograms of a mixture, and admitted the facts set forth in his Plea Agreement. He

admitted travelling to Minneapolis, Minnesota to get marijuana, for her and his

colleagues to sell in the greater Des Moines metropolitan area. He admitted to having

money constituting drug proceeds or money used or intended to be used to facilitate

the drug conspiracy.




                                          6
    Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 7 of 19




       28.   On July 25,2019, Snyder was sentenced to 120 months'in federal prison

for his role in the drug conspiracy.

       29.   The Defendant property is money generated from, and intended to be

used in, the drug-dealing conspiracy to which Snyder pled guilty.

      30.    On May 14,2019, a Third Superseding Indictment was returned, adding

Brett A1lan Corrigan, Jr. to the marijuana conspiracy charge.

      31.    OnMay    14,   20L9,a Third Superseding Indictment was returned, adding

Kasey Lee Cassady to the cocaine conspiracy charge.

      32.    On May 16,2019, Karnowski pled guilty to conspiracy to distribute 100

kilograms of a mixture and substance containing marijuana, and to distributing

marijuana. She admitted she was a courier of drug money for members of the

conspiracy, driving drug money foom Iowa to Minnesota. On September 27,2019, she

was sentenced to 46 months in federal prison for her role in the drug conspiracy.

      33.    On May 29,2019, Lampe entered into a Plea Agreement, and pursuant

thereto pled guilty on June 3, 2019 to the conspiracy to distribute marijuana charge,

as weII as to other charges related to his illegal possession and distribution of

marijuana, cocaine, and psilocybin.        In the Plea Agreement, Lampe truthfully
admitted he obtained marijuana from Tan Fong Vang in Minneapolis, Minnesota,

and distributed it with Snyder and others in the greater Des Moines, Iowa
metropolitan area, and engaged         in other illegal acts. Lampe was   sentenced on

January 73, 2020 to 73 months in federal prison.




                                             7
     Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 8 of 19




       34.    Brommel pled guilty on August 12, 2079 to conspiracy to distribute 100

kilograms of a mixture and substance containing marijuana. He sold marijuana he

obtained from Lampe. Brommel was sentenced on January 73, 2020 to 60 months in

federal prison.

       35.    On August 15, 2019, Bruns pled guilty to engaging in a monetary

transaction derived from the proceeds           of the drug distribution conspiracy.
Specifically, he knowingly engaged    in a financial transaction of over     $65,000 in

proceeds of the conspiracy. Bruns was sentenced on December 18, 2019 to 15 months

in federal prison.

       36.    On August 19,2079, Cassady pled guilty, pursuant to a plea agreement,

to conspiracy to distribute at least 500 grams of a mixture and substance containing

cocaine. He conspired   with Lampe, Brommel, and Snyder, among others to obtain
cocaine from out-of-state and distribute   it in Iowa. He has vet to be sentenced.

       37.    On August 22, 2019, Lampe, Jr. pled guilty to conspiracy to distribute

marijuana and being a felon in possession of a firearm. He had previously been

convicted    in the Iowa District Court for Polk County of               possession of

methamphetamine      with the intent to deliver, though he was also charged with
possessing marijuana    with the intent to deliver, Lampe, Jr. admitted letting
members of the conspiracy use his residence       in Des Moines   as a stash house for

marijuana and drug proceeds related to the conspiracy. He also assisted with the

receipt of marijuana at his residence, as part of the conspiracy. Lampe, Jr. also

secured a new marijuana source for the conspiracy, which supplied them with pound



                                            8
     Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 9 of 19




quantities. He had over $49,510 in proceeds from the conspiracy stored at his

residence on August 9, 2078. He was sentenced on January 6, 2O2O to 70 months in

federal prison.

          38. On November 8,       2079, Corrigan pled guilty, pursuant     to a   plea

agreement, to conspiracy to distribute marijuana. Corrigan obtained marijuana from

Lampe, and distributed      it to others. He was sentenced on March 27, 2020 to 60
months in federal prison.

          39. On November 14, 2019, Xiong pled guilty, pursuant to a               Plea

Agreement, to conspiracy to distribute marijuana. She admitted she assisted with

the Minneapolis (Brooklyn Park), Minnesota part of the conspiracy. She and her

colleagues were in possession of over 294 pounds of marijuana on November 20,2018.

She was sentenced on March 27, 2020 to 21 months in federal prison.

          40. On November 14, 2019, Charley Vang pled guilty to conspiracy to
distribute marijuana. He assisted his son, Tan, and his wife, Xiong, in supplying

marijuana to the conspiracy. He was sentenced on March 27, 2020 to 30 months in

federal prison.

          41.   On December 30, 20L9, Tan Fong Vang pled guilty to being part of the

conspiracy to distribute marijuana. He was convicted at a jury     trial on January   3,

2O2O of possessing a   firearm in furtherance of a drug trafficking crime. He supplied

the conspiracy with marijuana, with the assistance of his mother, Xiong, and his

father, Charley Vang. On May 7, 2020, he was sentenced to 170 months in federal

prison.


                                           9
    Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 10 of 19




      42. In approximately     February 20L8, Lampe began purchasing marijuana

from JD in the greater Des Moines, Iowa metropolitan area.

       43.   Snyder was JD's connection to a Minneapolis, Minnesota-area source for

marijuana, and would, at times, pick up loads of marijuana for JD.

       44.   Thereafter, Brommel introduced Lampe and Snyder, who were both

Iiving at the same apartment complex.

       45.    After JD was arrested and imprisoned on state drug charges, Lampe

and Snyder assumed his drug distribution operation, including the Minnesota source

of supply, Tan Fong Vang.

       46.   Thereafter, Snyder, Lampe, and./or Karnowski traveled to Minnesota to

pick up loads of marijuana from Vang or one of his family members, including his

mother, Sindy Xiong, and his father, Charley Vang.

      47.    Snyder, Lampe, and/or Karnowski would also drive to Minnesota with

large amount of cash to pay Vang their drug debt for purchasing marijuana from him

and his associates.

       48. At times, Snyder, Lampe, or Karnowski transported         tens of thousands

of dollars of proceeds of the drug-dealing proceeds to Vang in Minneapolis.

       49.   Eventually, in 2018, Lampe and Snyder also started acquiring cocaine

from several different sources and redistributing it in the Des Moines area.

      50.    Brommel delivered marijuana and cocaine for Lampe and Snyder, and

had his own customers for the marijuana and cocaine.




                                         10
    Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 11 of 19




       51.    Lampe and Snyder used the residence of Lampe's father, Lampe Jr., to

store drugs and cash.

       52.    Lampe Jr. purchased drugs from Lampe and Snyder and also introduced

Lampe to     a California marijuana   source after Lampe could no longer purchase

marijuana from Tan Fong Vang because Lampe owed a drug debt he could not, or did

not, pay.

       53.    The drug dealing conspiracy used several additionai stash houses for

drugs, including a residence that Snyder and Lampe purchased from Douglas Bruns

using drug proceeds.

       54.    On April 18, 2018, law enforcement assisted Snyder when he was

stranded on Interstate 35 near the 105 mile marker exit ramp in Worth County, Iowa.

      55.     Snyder was the only occupant of the vehicle, and chose to provide law

enforcement with a false name.

      56.     During this stop, Iaw enforcement eventually discovered Snyder's real

identity, and learned his driving status was barred. He was lawfully arrested.

       57.    An inventory search of Snyder's vehicle was lawfully conducted. In the

vehicle, Iaw enforcement located the Defendant property in the center console and in

ten bundles inside a small suitcase on the passenger side floor. In total, there was

approximately $49,510    in cash. One of the bundles was labeled with the          name

"Mason."

      58. During the lawful inventory search, Iaw enforcement              also located   a


burnt marijuana cigarette under the front passenger seat,   as weII as   four 9mm rounds
    Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 12 of 19




of ammunition in the center console.

        59. In a post-Miranda     statement, Snyder falsely stated that the money

came from gambling proceeds, as weII as a motorcycle sale.

        60.   When law enforcement disputed this story, Snyder admitted he had not

won the money gambling, but would not tell law enforcement from where the money

came.

        61.   Snyder told law enforcement he was not worried about losing the money

and that he took trips to Minnesota approximately every other week.

        62.   The money was actually proceeds of the conspiracy that Snyder was

transporting to Minnesota to, at least in part, pay off drug debts to Tan Fong Vang

and/or his associates.

        63.   On April 18, 2018, Snyder executed an Iowa Division of Narcotics

Enforcement "Disclaimer of Ownership of Assets      & Waiver of Rights to Notice of
Seizure," in which he acknowledged (a) the Defendant currency had been seized by

the Department of Public Safety; @) he was the owner of the $50,300 in U.S. Currency

seized; (c) he come into possession of the money due to "misc. items sold"; and (d) he

understood that by signing the document the money may be forfeited and he would

be precluded from asserting a claim in certain forfeiture proceedings.

        64.   Later that day, Lampe and Karnowski arrived at the Worth County Jail

to post Snyder's bond and secure his release.

        65.   They provided two, $1,000 stacks of rubber-banded money, which

strongly reeked of marijuana, to post the bond. This money was, also, was proceeds


                                          12
    Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 13 of 19




of the offense.

       66.    Unbeknownst at the time to Lampe and his associates, members of the

conspiracy sold marijuana and cocaine to persons working with law enforcement on

April 24,2Ol8,May 2,20L8, May 9, 20L8,May 29,2018, June 14,2018, JuIy 12, 2018,

October 17, 2018, and January 9, 2019.

       67.    At one point in the conspiracy, Lampe told a customer, "I move like   100

[pounds] a week" and Lampe advertised having three different strains of marijuana

for sale.

       68.    Lampe also told a customer he was receiving 50 to 75 pounds of

marijuana per week and that his source of suppiy was an Asian male (Tan Fong Vang)

who had a grow operation four hours away. Lampe advised the same customer he

had cocaine, but   it   was expensive. Lampe said he was purchasing ounce quantities

of cocaine for $1,700 per ounce.

       69.    At another point in the conspiracy, Karnowski told a customer they only

had a gram of cocaine left, but should be getting more the next day.

       70. At another        point in the conspiracy, Lampe informed a customer that

Snyder, who he said was his "driver," had recently arrived with marijuana and was

currently on his way to Miami, Florida, to pick up a shipment of cocaine. Lampe

admitted to selling 100 pounds of marijuana in three days.

       7l- In approximately        June 20L9, Lampe and Snyder bought the residence

as 4665 Beaver Avenue in Des Moines, Iowa, at least in part, with proceeds of the

conspiracy.



                                            13
    Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 14 of 19




       72.   As part of the purchase for this residence, Lampe and Snyder made a

$100,000 cash down payment to Bruns with proceeds of the conspiracy. The cash was

mostly in 20-do11ar bills, and it took Bruns approximately an hour to count it.

       73.   On August 9, 2018, federal search warrants were executed at several

residences associated with the Lampe and Snyder drug trafficking organization.

       74.   Specifically, search warrants were executed on August 9,2018     at   4665

Beaver Avenue, Des Moines (Lampe and Karnowski's residence); 408 Arthur Avenue,

Des Moines (Lampe Jr.'s residence); 1165 Olsen Drive, Apartment 303, Waukee

(Snyder's residence); and elsewhere.

      75. At the search of Lampe and Karnowski's residence              (4665 Beaver

Avenue), law enforcement discovered them inside the residence.

      76.    As a result of this search, law enforcement seized 74 grams of marijuana

and THC wax with packaging, 55 grams of marijuana edibles, mushrooms,

miscellaneous unknown pills, $5,136     in   cash, two digital scales, a vacuum heat-

sealer, packaging materials, a bullet proof vest, firearms case with receipts, drug

paraphernalia, two cell phones, and a video surveillance system.

      77.    The foregoing items constitute indicia of, or tools of, the drug-dealing

trade, and evidence of the illegal drug-dealing conspiracy in this matter.

      78. At     Lampe Jr.'s residence (408 futhur Avenue, Des Moines), law

enforcement discovered approximately eight mason jars containing marijuana, 47

grams of THC wax     in a plastic container, three prescription pill bottle containing


                                          14
    Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 15 of 19




marijuana, a pill bottle containing cocaine, several pill bottles (with Snyder's name

on them) containing unknown pills, a Ziploc baggie containing marijuana, 19.9 grams

of mushroom, a bag containing various items of packaging, marijuana edibles, and

approximately 91 grams of marijuana, additional packaging, including heat-sealed

baggies, drug paraphernalia, a digital scale, indicia for Lampe Jr., drug notes, and a

total of $50,661 in cash. In the basement of the residence in a closet, law enforcement

officers located two black powder rifles and a Marlin, model 60W, .22 calTber rifle

(serial number 09323667). Scattered throughout the residence were approximately

520 rounds of miscellaneous ammunition.

      79.    The foregoing items constitute indicia of, or tools of, the drug-dealing

trade, and evidence of the illegal drug-dealing conspiracy involved in this matter.

      80. At Snyder's residence (1165 Olsen Drive, Apartment 303, Waukee), Iaw
enforcement encountered Snyder and another person           in the apartment. Law
enforcement officers seized 1.34 grams of cocaine, 4.79 grams of MDMA, 2.49 grams

of marijuana, a prescription piII bottle for Snyder containing L,272 green pills inside

baggies, drug paraphernalia, a digital scale, a box of gmm ammunition containing 14

rounds, and $13,900 in cash.

      81.    The foregoing items constitute indicia of, or tools of, the drug-dealing

trade, and evidence of the illegal drug-dealing conspiracy involved in this matter.

      82.    Law enforcement officers conducted post-Mirandaintewiews of several

individuals encountered during the execution of the search warrants.

      83. During a voluntary, post-Miranda interview, Lampe told                      law



                                          15
    Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 16 of 19




enforcement officers that Snyder was involved in marijuana dealing.

      84.     During the voluntary, post-Miranda interview, Karnowski eventually

admitted she sold pound quantities of marijuana for Lampe, who used drivers to

obtain and deliver the marijuana for him.

      85. During a voluntary, post-Miranda interview, Snyder told law
enforcement officers that during the April 2018 traffic stop, the money seized (the

Defendant property) belonged to a dealer of illegal controlled substances, JD. Snyder

was traveling to the Minneapolis area to pick up marijuana, and the money was the

payment for   it.   JD put the money in Snyder's trunk and the source in Minneapolis

would remove the money and then put the drugs in Snyder's trunk.

      86.     During the voluntary, post-Miranda interview, Snyder said most of the

time, Snyder just drove to an address provided to him by JD to pick up marijuana,

and he delivered it, as directed, to a house in Windsor Heights, Iowa. Snyder worked

with JD from approximately February 2018 until April or May 2018, when JD was

arrested. After JD was arrested, the Minneapolis source gave Snyder his number     so

Snyder could continue obtaining drugs.

      87.     During the voluntary, post-Miranda interview, Snyder stated he and

Lampe were equal partners        in their drug-dealing   organrzation, and had been

partners from approximately May to JuIy 2018. Once JD was arrested, Snyder told

Lampe he could start obtaining drugs from the Minneapolis source for him.

      88. During the voluntary,         post-Miranda interview, Snyder truthfully

admitted to making trips to Minneapolis area approximately once or twice per week,


                                           16
    Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 17 of 19




for a total of 20 to 30 times, obtaining approximately 20 to 60 pounds of marijuana

per week for the conspiracy. Snyder delivered marijuana at the Beaver Avenue

residence, Lampe Jr.'s residence, Lampe's mother's house, and Brommel's apartment.

Lampe also obtained cocaine from another source in the Des Moines, Iowa, atea.

Snyder admitted that he made trips for Lampe to Florida to pick up cocaine for

Lampe. Snyder advised that Lampe held the money from the drug sales, and when

Snyder needed money he went to Lampe and obtained money.

       89. During the voluntary,        post-Miranda interview, Snyder truthfully

admitted that, during the conspiracy, Lampe sold marijuana and cocaine from

wherever he was living at the time. Lampe also sold drugs from hotels. Lampe and

Snyder used the garage at the Beaver Avenue residence to store marijuana that they

later sold.

       90.    Snyder's cell phone contained numerous drug-related communication,

including confirmation of drug sales, transfers of cash, and arrangement of trips to

pick up loads of drugs.

       91.    Lampe and Snyder frequently arranged drug sales via Snapchat

postings, and also advertised available drug products for sale.

                V.    Couxr ONp - DornNoaNr Appnoxruarnly $49.510.00
                      ffr."rrtr.r U.r,
       92.    Plaintiffrepeats and realleges each and every allegation set forth above.

       93. A preponderance      of the evidence proves that the Defendant property

constitutes moneys or other things of vaiue furnished or intended to be furnished in

exchange for a controlled substance, proceeds traceable to such an exchange, and

                                           17
    Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 18 of 19




money used or intended to be used to facilitate one or more violations Of 21 UoS.C.

§841 and§ 846 et seq.

       94.   As a result of the foregoing, the Defendant property is liable to

condemnation and to forfeiture to the UIllted States for its use,in accordance with 21

UoS.C.§ 881(a)(6).

                                  Ⅵ   . CLAIM FOR RELIEF

       WHEREFORE,the United States prays that the Defendant property be

forfeited to the l」 nited States and that it be awarded its costs and disbursements in


this action and for such other and further relief as the Court deems proper and just.

                                                 Respectfully submitted,

                                                 Marc Krickbaum


                                          By:
                                                 Craig Peyton Gaumer
                                                 Assistant United States Attorney
                                                 U.S.Courthouse Annex,Suite 286
                                                 110 East Court Avenue
                                                 Des Moines,Iowa 50309
                                                 Tel:(515)473‐ 9317
                                                 Fax:(515)473‑9292
                                                 Email:craig.gaumer@usdoi.gov




                                            18
  Case 4:20-cv-00223-JAJ-CFB Document 1 Filed 07/20/20 Page 19 of 19




                                  VERIFICATION

      I, Robert Carlson, hercby veri.fu and dedare under penalty ofperjury that I am

a Special Agent with the U.S. Bureau of Alcohol, Tobacco, Firearms, and Erplosivea

(ATF), and that I have read the for.egoing Verfied Complaint and know the contente

thereof and the mattere contained in the Verified Complaint are true to my own

knowledge, except for those matters not within my own personal knowledge and as

to those matters, I believe them to be true.

      The gources of my knowledge and informatiou and the grounds for my belief

are the official frlee and records of the United Statee and other law enforcement

agencies working with the ATF in this matter,   including information provided to me

by other law enforcement omcers, as well as my investigation of this case, together

with others, as a Special Agent with the ATF.

      Dated:JIけ ZL,2020.



                                               Carlsoq Special Agent
                                        U.S. Bureau ofAlcohol, Tobacco,
                                        Firearms, and Explosives




                                          19
